 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT



This First Amendment (this “Amendment”) to the Employment Agreement (the
“Agreement”), dated as of February 1, 2018, by and between Rocky Mountain High
Brands, Inc., a Nevada corporation (the “Company”), and Michael Welch (the
“Executive”), is made effective as of this 11th day of May, 2020 (the “Amendment
Effective Date”).

For good and valuable consideration, including the covenants and agreements
contained in this Amendment, and intending to continue to be bound by the
Agreement, as amended by this Amendment, the parties hereby agree as follows:

1.                  Capitalized terms used but not otherwise defined in this
Amendment shall have the meanings ascribed to them in the Agreement.

 

2.                  Section 2.1 of the Agreement is hereby amended such that
that the Executive’s position with the Company will be Chief Operating Officer
and Chairman of the Company’s Board of Directors commencing on the date of this
Amendment and continuing through the remainder of the Employment Term.

 

3.                  All other terms and conditions under the Agreement not
otherwise amended, modified or affected by this Amendment shall continue to be
in effect and bind the parties. The Agreement and this Amendment may only be
modified with prior written agreement from both parties.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the Amendment Effective Date.

Company:

Rocky Mountain High Brands, Inc.

 

By: /s/ David Seeberger

David Seeberger, CEO and General Counsel

 

Executive:

 

By: /s/ Michael Welch

Michael Welch

 

 

